DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/12/2022 has been entered. Claims 1-2, 4, 6-7, 9-10, and 20-26 are pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims 21 and 26 of “the geotextile fabric comprises a polyester, fiberglass yarns, or glass filaments sewn to the upper surface of the geotextile fabric and that are bi-axially arranged in a grid formation” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 10 are rejected under 35 U.S.C. 103 as obvious over Foxon (20040209038) in view of Bennett (6966841) and Palau (20150376844).

Regarding claim 1, Foxon (Figures 1-3) teaches a cast in place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057); a primer layer (Fig. 3, Part No. 310) (Para. 0057) positioned over and adhered to the layer of geotextile fabric (Fig. 3, Part No. 312); two or more binder layers (Fig. 3, Part No. 308, 309) (Para. 0057) positioned over the layer of geotextile fabric and adhered to the primer layer (310), wherein at least one of the one or more binder layers (308) comprise sand, rubber (Para. 0057), rubber alternative, or a combination thereof; a resurfacer layer (Fig. 3, Part No. 306) (Para. 0057) positioned over the layer of geotextile fabric, the primer layer, and the one or more binder layers.
	It is noted that the claim recitations of “a cast in place binder-based overlay system” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Foxon does not teach at least two adjacent pieces of geotextile fabric positioned or configured to be positioned over a substrate and in contact therewith, wherein a seaming material is partially adhered or adhered across a gap between the adjacent pieces of geotextile fabric along an underside of the geotextile fabric pieces that seams the adjacent piece of geotextile fabric together, and wherein the seaming material overlaps each of the adjacent geotextile fabric pieces by at least 3 inches from respective adjacent lateral edges of the adjacent geotextile fabric pieces that define the gap, at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene.
Bennett (Figures 1-8) teaches at least two adjacent pieces of geotextile fabric (Fig. 6, Part No. 38A, 38B) positioned or configured to be positioned over a substrate and in contact therewith, wherein a seaming material (Fig. 6, Part No. 30) (Para. 0027) is partially adhered or adhered across a gap between the adjacent pieces of geotextile fabric along an underside of the geotextile fabric pieces that seams the adjacent piece of geotextile fabric together (Para. 0028), and wherein the seaming material overlaps each of the adjacent geotextile fabric pieces from respective adjacent lateral edges of the adjacent geotextile fabric pieces that define the gap (Para. 0030), the seaming material inherently having dimensions (though specific values are not disclosed).
It is noted that the claim recitation of “the seaming material overlaps each of the adjacent geotextile fabric pieces by at least 3 inches from respective adjacent lateral edges of the adjacent geotextile fabric pieces” is directed to the dimensions of the claimed “seaming material.” It is noted that Bennett teaches a seaming material inherently having dimensions (though specific values are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Bennet with the seaming material overlaps each of the adjacent geotextile fabric pieces by at least 3 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Palau (Figures 1-7) teaches at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene (Para. 0034, 0064).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Foxon with a seaming material is partially adhered or adhered across a gap between the adjacent pieces of geotextile fabric as taught by Bennet as a means of securely joining segments of fabrics configured to positioned over a substrate (Bennett: Para. 0027), and to provide Foxon with at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene as taught by Palau as a means of using an aggregate of rubber type SBR (styrene-butadiene) with polyurethane or any other binder in a floor system  (Palau: Para. 0034, 0064).


Regarding claim 2, the modified Foxon (Figures 1-3) teaches a cast in place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057).
The modified Foxon does not teach the gap between the adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side between the geotextile fabric and the primer layer. 
Bennett (Figures 1-8) teaches the gap between the adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side between the geotextile fabric and the primer layer (Para. 0027-0028, 0030).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the gap between the adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side as taught by Bennet as a means of securely joining segments of fabrics configured to positioned over a substrate (Bennett: Para. 0027-0028).


Regarding claim 6, the modified Foxon (Figures 1-3) teaches the layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057) is not adhered to the substrate (301).


Regarding claim 10, the modified Foxon (Figures 1-3) teaches the two or more binder layers (Fig. 3, Part No. 308, 309) (Para. 0057) differ from one another.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett and Palau, further in view of, further in view of Lancia (20090186716).

Regarding claim 4, the modified Foxon (Figures 1-3) teaches the modified Foxon (Figures 1-3) teaches a cast in place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057).
The modified Foxon does not teach fiberglass mesh positioned over the seam and extending across the gap and over the adjacent lateral edges of the geotextile fabric and over the adjacent lateral edges of the geotextile fabric defining the gap.
Lancia (Figures 1-6) teaches fiberglass mesh (6, 8) over the geotextile fabric (9) (Para. 0032).
Bennett (Figures 1-8) teaches a seam extending across a gap and edges of a geotextile fabric (Para. 0027-0028, 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with fiberglass mesh over a geotextile fabric as taught by Lancia as a means of providing the overlay system with a stiff reinforced layer (Lancia: Para. 0014), and to provide the modified Foxon with a seam extending across a gap and edges of a geotextile fabric as taught by Bennet as a means of securely joining segments of fabrics configured to positioned over a substrate (Bennett: Para. 0027).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett and Palau, further in view of, further in view of Higgins (20040253410).

Regarding claim 7, the modified Foxon (Figures 1-3) teaches Foxon (Figures 1-3) teaches a binder-based overlay system, comprising: one or more binder layers (Fig. 3, Part No. 308, 309) adhered to the primer layer (Fig. 3, Part No. 310) (Para. 0057).
The modified Foxon does not teach the primer layer comprises styrene acrylic or styrene butadiene.
 Higgins (Figures 1-26) teaches the primer layer (Fig. 13, Part No. 124) comprises styrene acrylic (Para. 0053) or styrene butadiene.
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the primer layer comprises styrene acrylic as taught by Higgins a means of providing an adhesive precoat to a binder based overlay system (Higgins: Para. 0053), and also as a means of using a known material based on its suitability for its intended (an overlay system for a floor/surface) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Foxon in view of Bennett and Palau, further in view of Eren (5411352).

Regarding claim 9, the modified Foxon (Figures 1-3) teaches the one or more binder layers (308, 309) comprise sand, rubber (Para. 0057), rubber alternative, or a combination thereof 
 	The modified Foxon does not teach at least one of the one or more binder layers comprise concrete, water, or both.
 	Eren (‘352) (Figures 1-3) teaches at least one of the one or more binder layers (14) comprise concrete, water (Col. 7, Lines 29-32), or both.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with at least one of the one or more binder layers comprise concrete, water, or both as taught by Eren (‘352) as a means of using a coating mixture comprised of water in the fabrication of a sports or tennis court (Eren: Col. 3, Lines 55-57; Col. 7, Lines 29-32).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett and Palau, further in view of Reising (20140169877).

Regarding claim 20, the modified Foxon (Figures 1-3) teaches the substrate comprises a pre-existing substrate having a surface.
The modified Foxon does not teach the layer of geotextile fabric directly contacts the surface of the pre-existing substrate, and wherein the pre-existing substrate comprises concrete, asphalt, gravel, clay, wood, tile, or a combination thereof.
Reising (Figures 1-21) teaches the layer of geotextile fabric (Fig. 2, Part No. 14; Para. 0047) (Fig. 11, Part No. 21; Para. 0064) directly contacts the surface of the pre-existing substrate (Fig. 2, Part No. 12; Para. 0046) (Fig. 11, Part No. 110; Para. 0057, 0064), and wherein the pre-existing substrate comprises concrete (Para. 0063), asphalt, gravel (Para. 0046), clay, wood, tile, or a combination thereof.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the layer of geotextile fabric directly contacts the surface of the pre-existing substrate as taught by Reising as a means of limiting horizontal shifting of a layer of an overlay system with respect to the ground (Reising: Para. 0064).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett and Palau, further in view of Fuller (20070065237) and Weiser (20060134389).

 	Regarding claim 21, the modified Foxon (Figures 1-3) teaches a cast in place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057).
 	The modified Foxon does not teach the geotextile fabric comprises a polyester, fiberglass yarns, or glass filaments sewn to the upper surface of the geotextile fabric and that are bi-axially arranged in a grid formation.
 	Fuller (Figures 1-3) teaches the geotextile fabric comprises a polyester (Para. 0003-0004), fiberglass yarns, or glass filaments sewn to the upper surface of the geotextile fabric.
 	Weiser (Figures 1-10) teaches the geotextile fabric comprises yarns that are bi-axially arranged in a grid formation (Para. 0032) (See Fig. 1-2).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the geotextile fabric comprises a polyester as taught by Fuller as a means of providing a geotextile with polyester fibers that are stitched to attached the fibers to the geotextile (Fuller: Para. 0003), and to provide the modified Foxon with biaxially arranged yarns as taught by Weiser as a means of providing a geotextile with yarns that extend in two axes (Weiser: Para. 0032; See Fig. 1-2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett, Lancia, and Palau.

	Regarding claim 22, Foxon (Figures 1-3) teaches a cast-in-place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057) comprising at least two adjacent pieces of geotextile fabric positioned or configured to be positioned over a substrate and in contact therewith; a fiberglass mesh positioned over a gap between the adjacent pieces of the geotextile fabric, wherein the gap is defined between adjacent lateral edges of the respective adjacent geotextile fabric pieces, and wherein the fiberglass mesh extends over the adjacent lateral edges; a seaming material extending across the gap between the two adjacent pieces of geotextile fabric and adhered along respective undersides of the adjacent lateral edges of the adjacent pieces of geotextile fabric that define the gap therebetween; a primer layer (Fig. 3, Part No. 310) (Para. 0057) positioned over and adhered to the layer of geotextile fabric (Fig. 3, Part No. 312); two or more binder layers (Fig. 3, Part No. 308, 309) (Para. 0057) positioned over the layer of geotextile fabric (312) and the primer layer (310) and adhered to the primer layer (310), wherein at least one of the one or more binder layers comprise (308) comprise sand, rubber (Para. 0057), rubber alternative, or a combination thereof; and a resurfacer layer (Fig. 3, Part No. 306) (Para. 0057) positioned over the layer of geotextile fabric, the primer layer, and the one or more binder layers.   
 	Foxon does not teach at least two adjacent pieces of geotextile fabric positioned or configured to be positioned over a substrate and in contact therewith, a fiberglass mesh positioned over a gap between the adjacent pieces of the geotextile fabric, wherein the gap is defined between adjacent lateral edges of the respective adjacent geotextile fabric pieces, and wherein the fiberglass mesh extends over the adjacent lateral edges; a seaming material extending across the gap between the two adjacent pieces of geotextile fabric and adhered along respective undersides of the adjacent lateral edges of the adjacent pieces of geotextile fabric that define the gap therebetween, a primer layer positioned over and adhered to the fiber glass mesh, at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene.
Bennett (Figures 1-8) teaches at least two adjacent pieces of geotextile fabric (Fig. 6, Part No. 38A, 38B) positioned or configured to be positioned over a substrate and in contact therewith, wherein the gap is defined between adjacent lateral edges of the respective adjacent geotextile fabric pieces (Para. 0027-0028), a seaming material (Fig. 6, Part No. 30) (Para. 0027) extending across the gap between the two adjacent pieces of geotextile fabric and adhered along respective undersides of the adjacent lateral edges of the adjacent pieces of geotextile fabric that define the gap therebetween (Para. 0030).
Lancia (Figures 1-6) teaches fiberglass mesh (6, 8) positioned over the geotextile fabric (9) (Para. 0032), wherein the fiberglass mesh extends over geotextile fabric, a primer layer (Fig. 3, Part No. 5) (Para. 0032) positioned over and adhered to the fiber glass mesh.
	Palau (Figures 1-7) teaches at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene (Para. 0034, 0064).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Foxon with a seaming material extending across the gap between the two adjacent pieces of geotextile fabric as taught by Bennet as a means of securely joining segments of fabrics configured to positioned over a substrate (Bennett: Para. 0027), to provide Foxon with fiberglass mesh over a geotextile fabric as taught by Lancia as a means of providing the overlay system with a stiff reinforced layer (Lancia: Para. 0014), and to provide Foxon with at least one of the one or more binder layers comprise one or more of styrene acrylic or styrene butadiene as taught by Palau as a means of using an aggregate of rubber type SBR (styrene-butadiene) with polyurethane or any other binder in a floor system  (Palau: Para. 0034, 0064).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett, Lancia, and Palau, further in view of Reising.

	Regarding claim 23, the modified Foxon (Figures 1-3) teaches the substrate comprises a pre-existing substrate having a surface. 
 	The modified Foxon does not teach the layer of geotextile fabric directly contacts the surface of the pre-existing substrate, and wherein the pre-existing substrate comprises concrete, asphalt, gravel, clay, wood, tile, or a combination thereof.  
Reising (Figures 1-21) teaches the layer of geotextile fabric (Fig. 2, Part No. 14; Para. 0047) (Fig. 11, Part No. 21; Para. 0064) directly contacts the surface of the pre-existing substrate (Fig. 2, Part No. 12; Para. 0046) (Fig. 11, Part No. 110; Para. 0057, 0064), and wherein the pre-existing substrate comprises concrete (Para. 0063), asphalt, gravel (Para. 0046), clay, wood, tile, or a combination thereof.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the layer of geotextile fabric directly contacts the surface of the pre-existing substrate as taught by Reising as a means of limiting horizontal shifting of a layer of an overlay system with respect to the ground (Reising: Para. 0064).


	Regarding claim 24, the modified Foxon (Figures 1-3) teaches the substrate comprises a pre-existing substrate having a surface. 
 	The modified Foxon does not teach the seaming material overlaps each of the adjacent lateral edges by at least 3 inches.  
Bennett (Figures 1-8) teaches the seaming material overlaps each of the adjacent lateral edges (though specific values are not disclosed).
It is noted that the claim recitation of “the seaming material overlaps each of the adjacent lateral edges by at least 3 inches” is directed to the dimensions of the claimed “seaming material.” It is noted that Bennett teaches a seaming material inherently having dimensions (though specific values are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Bennet with the seaming material overlaps each of the adjacent lateral edges by at least 3 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 25, the modified Foxon (Figures 1-3) teaches a cast-in-place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057). 
 	The modified Foxon does not teach the gap between the two adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side between the geotextile fabric and the primer layer.  
Bennett (Figures 1-8) teaches the gap between the two adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side between the geotextile fabric and the primer layer (Para. 0027-0028, 0030).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the gap between the two adjacent pieces of the geotextile fabric is seamed along an underside between the geotextile fabric pieces and the substrate but is not seamed along an upper side as taught by Bennet as a means of securely joining segments of fabrics configured to positioned over a substrate (Bennett: Para. 0027-0028).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Foxon in view of Bennett, Lancia, and Palau, further in view of Fuller and Weiser.

	Regarding claim 26, the modified Foxon (Figures 1-3) teaches a cast-in-place binder-based overlay system, comprising: a layer of geotextile fabric (Fig. 3, Part No. 312) (Para. 0057). 
 	The modified Foxon does not teach the geotextile fabric comprises a polyester, fiberglass yarns, or glass filaments sewn to the upper surface of the geotextile fabric and that are bi-axially arranged in a grid formation.
	Fuller (Figures 1-3) teaches the geotextile fabric comprises a polyester (Para. 0003-0004), fiberglass yarns, or glass filaments sewn to the upper surface of the geotextile fabric.
 	Weiser (Figures 1-10) teaches the geotextile fabric comprises yarns that are bi-axially arranged in a grid formation (Para. 0032) (See Fig. 1-2).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Foxon with the geotextile fabric comprises a polyester as taught by Fuller as a means of providing a geotextile with polyester fibers that are stitched to attached the fibers to the geotextile (Fuller: Para. 0003), and to provide the modified Foxon with biaxially arranged yarns as taught by Weiser as a means of providing a geotextile with yarns that extend in two axes (Weiser: Para. 0032; See Fig. 1-2).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711